Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 11-16 and 23-38 have been examined and are allowed.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 07/06/2021 is acknowledged.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
US PG PUB 2011/0214862 (‘862), 2011/0120712 (‘712) and/or 2019/0119552 (‘552) represent the closest prior art.
‘862 teaches Applicants claimed EDTA encapsulated with a calcium carbonate compound for use as diverter materials during fracturing operations.
‘712 teaches EDTA (acid) encapsulated with polymers and sized particulate calcium carbonate compounds used as diverters during fracturing and/or acidizing operations.
‘552 teaches citric acid that may be encapsulated and calcium carbonate as diverting agents.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2013/0303412 teaches fracturing operations using carbonates as bridging solid particulates and EDTA as an acid breaker material and PVOH and polyacrylamide as viscosifiers.
US PG PUB 2014/0213488 teaches PVOH coated calcium carbonate.
US Patent No. 11,022,248 teaches a combination of polylactic acid and calcium carbonate in used as diverters or bridging solids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /CHARLES R NOLD/              Primary Examiner, Art Unit 3674